Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/16/2022 has been entered. Claims 21-36 and 38-40 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 28-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi (US 9822631 B2) in view of Brillant (US 20150035783 A1), Landsberger (US 20180369571 A1) and Paukovits (US 9364109 B2).

Regarding claim 21, Ravi teaches one or more wireless mobile devices (MEMS) embedded in the cement sheath between a casing and a wellbore wall, the one or more wireless mobile devices comprising one or more sensors configured to sense one or more cement sheath parameters. (Col,4, lines 59-67, Col.2, lines 48-55, Col.7, lines 60-62, Col.12, lines 54-58)

Ravi also teaches a reader (interrogator) wirelessly connected to the one or more wireless mobile devices, the reader configured to receive the external stimuli including the one or more sensed cement sheath parameters. (Col.37, lines 21-36)

Ravi does not explicitly teach wherein the one or more sensors further comprise: a drive electrode attached to a structure adapted to receive an external stimuli, wherein the structure comprises a shape memory material comprising polymer particles having the ability to cross-link and change a shape of the structure in response to the external stimuli.

Brillant teaches wherein the one or more sensors (10) further comprise: a drive electrode (20A, 20E, 20F, and 20J) attached to a structure adapted to receive an external stimuli. (Paragraphs 32, 14, Fig.2A-2B)

Landsberger teaches an electrode (202, 208, and 408) attached to a structure that comprises a shape memory material (415). (Paragraph 33, Fig.6c)

Paukovits teaches a shape memory material comprising polymer particles having the ability to cross-link and change a shape of the structure in response to the external stimuli. (Col.12, lines 12-35)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate wherein the one or more sensors further comprise: a drive electrode attached to a structure adapted to receive an external stimuli ad taught by Brillant in order to form a drive line running horizontally or vertically or in any suitable orientation and further modify Ravi to incorporate an electrode attached to a structure that comprises a shape memory material as taught by Landsberger in order to properly secure an electrode with the ability to recover their original shape from a significant and seemingly plastic deformation when a particular stimulus is applied and further modify Ravi to incorporate a shape memory material comprising polymer particles having the ability to cross-link and change a shape of the structure in response to the external stimuli as taught by Paukovits in order to provide resilient deformation characteristics and general shape memory.

Regarding claim 22, Ravi teaches wherein the reader is lowered into a wellbore through a wireline or as a component of a drilling assembly. (Col.17, lines 41-49)

Regarding claim 23, Ravi teaches wherein the reader is lowered into the wellbore by means of a drilling fluid. (Col.19, lines 7-10) Ravi discloses “an interrogator tool 40 may be run into the wellbore 18 following completion of cementing a segment of casing, for example as part of the drill string during resumed drilling operations.”, it is well known in the art that drilling fluid is used in drilling operations henceforth it would have been obvious that the reader (integrator tool) could be used in the drilling fluid when drilling operations resumed. 

Regarding claim 24, Ravi teaches wherein the reader is installed on a casing collar or a casing body. (Col.17, lines 43-46)

Regarding claim 25, Ravi teaches a plurality of wireless transmission rings (removable downhole module) wirelessly connected to the reader, the wireless transmission rings configured to receive measurement data from the receiver and transmit the measurement data to a surface computer. (Col.16, lines 22-47, Col.15, lines 48-59)

Regarding claim 26, Ravi teaches wherein the wireless transmission rings and the reader are connected via Wi-Fi, Wi-Fi direct, Bluetooth, Bluetooth Low Energy, or ZigBee. (Col.16, lines 33-43)

Regarding claim 28, Ravi teaches a piezoelectric crystal configured to receive an acoustic wave and convert the acoustic wave into electric energy. (Col.36, lines 6-17)

Ravi also teaches a power management unit operatively connected to the piezoelectric crystal and the sensor, the power management unit configured to receive the electric energy and power the sensor (Col.35, lines 53-60, Col.36, lines 6-17)

Ravi also teaches a microcontroller (170) operatively connected to the sensor, the microcontroller adapted to receive measurement data from the sensor and generate an output signal including the measurement data. (Col.30, lines 33-51)

Ravi also teaches a modulator operatively connected to the piezoelectric crystal, the modulator adapted to receive the signal including the measurement data, and modulate the power or amplitude of the signal, wherein the piezoelectric crystal is further configured to transmit the modulated signal. (Col.35, lines 39-52, Col.36, lines 10-25) Ravi discloses an active MEMS sensors that are configured to communicate data to devices (other active MEMS sensors, surface equipment, and downhole equipment) around it. The configuration receives and retransmits the active MEMS sensor data (measurement data). Ravi further discloses energy generating devices (piezoelectric generators/crystal) that convert one or more of chemical, thermal, or mechanical energy into electrical energy for use by the active MEMS sensor, thus the modulated data signal could be transmitted by the piezoelectric generators/crystal as taught by Ravi.

Regarding claim 29, Ravi teaches wherein the one or more wireless mobile device further comprises: a power storage unit for storing power generated by the piezoelectric crystal. (Col.35, lines 53-60, Col.36, lines 6-17)

Regarding claim 30, Ravi teaches wherein the power storage unit is selected from the group consisting of a di-electric capacitor, a ceramic capacitor, an electrolytic capacitor, and a super capacitor. (Col.35, lines 53-58) Ravi discloses that active MEMS sensor may include an on-board power source and this on-board power source may comprise one or both of an energy storage device and an energy generating device and the energy storage device may include, for example, a battery or fuel-cell, and may store energy for use by the active MEMS sensor. Taking into account the broadest reasonable interpretation, a battery or fuel-cell would inherently include at least one element from the group consisting of a di-electric capacitor, a ceramic capacitor, an electrolytic capacitor, and a super capacitor since it is known that a battery or fuel cell must have some sort of capacitor associated with it. 

Regarding claim 31, Ravi teaches wherein the one or more wireless mobile device further comprises: a memory unit configured to store the measurement data. (Col.15, lines 30-36)

Regarding claim 32, Ravi teaches a housing configured to house the drive electrode, the ground electrode, and the structure. (Col.4, lines 18-23, Col.5, lines 17-20)

 Ravi does not explicitly teach wherein the sensor further comprises:
-a ground electrode, wherein the drive electrode and the ground electrode are separated by a non-conductive region; 
-an inductor in series to form a passive LC circuit; 

Brillant teaches a ground electrode (20B), wherein the drive electrode and the ground electrode are separated by a non-conductive region. (Fig.2a-Fig.2b, Paragraph 26)

Brillant also teaches an inductor in series to form a passive circuit. (Paragraph 14, lines 9-13, Paragraph 25, lines 18-19, Paragraph 20, lines 4-9) Brillant discloses the claimed invention except for explicitly an “LC circuit”.  It would have been an obvious substitution of functional equivalents to substitute an “LC circuit”, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate a ground electrode and wherein the drive electrode and the ground electrode are separated by a non-conductive region and an inductor in series to form a passive LC circuit as taught by Brillant in order to receive drive signals from some other object (controller or microcontroller).

Regarding claim 33, Ravi does not explicitly teach wherein the external stimuli comprises at least one of temperature, pressure, stress, strain, current, voltage, magnetic field, pH, humidity, gas, and light.

Brillant teaches wherein the external stimuli comprises at least one of temperature, pressure, stress, strain, current, voltage, magnetic field, pH, humidity, gas, and light. (Paragraph 14, lines 9-10)

 It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate wherein the external stimuli comprises at least one of temperature, pressure, stress, strain, current, voltage, magnetic field, pH, humidity, gas, and light as taught by Brillant in order to have a drive signal (in this case voltage) be received by drive electrode. 

Regarding claim 34, Ravi does not explicitly teach wherein the shape memory material is selected from the group consisting of shape memory alloys, polymers, gels, ceramics, and combinations thereof.

Landsberger teaches wherein the shape memory material (415) is selected from the group consisting of shape memory alloys, polymers, gels, ceramics, and combinations thereof. (Paragraphs 26, 33, Fig.6c) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate wherein the shape memory material is selected from the group consisting of shape memory alloys, polymers, gels, ceramics, and combinations thereof as taught by Landsberger in order to properly secure an electrode with the ability to recover their original shape from a significant and seemingly plastic deformation when a particular stimulus is applied.

Regarding claim 35, Ravi teaches the invention as claimed but does not explicitly teach wherein the drive electrode and the ground electrode comprise an array of electrodes.

Brillant teaches wherein the drive electrode and the ground electrode comprise an array of electrodes. (Fig.2a-Fig.2b, Paragraph 28, lines 7-12) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate wherein the drive electrode and the ground electrode comprise an array of electrodes as taught by Brillant in order for determining an objects location. 

Regarding claim 36, Ravi does not explicitly teach wherein the drive electrode and the ground electrode comprise a flexible, planar, interdigital array attached to the structure.

Brillant teaches wherein the drive electrode and the ground electrode comprise a flexible, planar, interdigital array attached to the structure.  (Fig.2a-Fig.2b, Paragraph 28, lines 7-12, 19-26) Examiner is interpreting a flexible, planar, interdigital array as an array of drive and ground electrodes.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate wherein the drive electrode and the ground electrode comprise a flexible, planar, interdigital array attached to the structure as taught by Brillant in order for determining an objects location. 

Regarding claim 38, Ravi teaches wherein the housing comprises a material selected from the group consisting of ceramic, steel, titanium, silicon carbide and aluminum silicon carbide. (Col.5, lines 17-20, Col.4, lines 18-23, Col.12, lines 39-44) Ravi discloses an elastomer that houses the sensors, this elastomer could be any material or combination of materials which has a tendency to deform and/or compress under an applied force and a further tendency to re-form and/or expand upon removal of the applied force, without substantial adverse effect to the structure of the material.

Regarding claim 39, Ravi teaches wherein the one or more wireless mobile devices further comprise a chemical coating to protect the wireless mobile device from harsh downhole environment, wherein the chemical coating is selected from the group consisting of epoxy, resin-based materials, and a polymeric material that has thermal conductivity properties. (Col.2, lines 49-53, Col.4, lines 18-23, Col.22, lines 4-6)

Regarding claim 40, Ravi teaches wherein the one or more wireless mobile device further comprises: a coating including a polymer or an elastomer. (Col.2, lines 49-53, Col.4, lines 18-23, Col.22, lines 4-6)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi in view of Brillant, Landsberger and Paukovits as applied to claim 21, and in further view of Abou-Sayed (Document Id: WO 2016004137 A1).

Regarding claim 27, Ravi teaches a mesh network connecting the one or more wireless mobile devices. (Col.15, lines 48-56, Col.15, lines 30-32)

Ravi does not explicitly teach a wireless gateway connected to each well within a plurality of wells and a remote server connected to the wireless gateway at each of the plurality of wells, the remote server configured to receive and store measurement data from each of the plurality of wells.

Abou-Sayed teaches a wireless gateway connected to each well (Paragraph 49-50, 183-184, Fig.1, 26). Abou-Sayed also teaches a remote server connected to the wireless gateway at each well, the remote server configured to receive and store measurement data from each well. (Paragraph 49-50, 184, Fig.1, 26) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate a wireless gateway connected to each well and a remote server connected to the wireless gateway at each well, the remote server configured to receive and store measurement data from each well as taught by Abou-Sayed in order to have a network that provides connectivity between facility equipment, sensor equipment, operator computers, the computer control system, etc. (Abou-Sayed: Paragraph 50) 

Ravi in view of Abou-Sayed do not explicitly discloses that the wireless gateway and remote server are associated with a plurality of wells however Abou-Sayed discloses that the gateway and remote server (cloud storage) are associated with a well. (Paragraph 49-50) It would have been obvious to one having ordinary skill in the art at the time the invention was filled to connect the wireless gateway and remote server to a plurality of wells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 

Regarding applicants arguments of claim 21. applicant states “Paukovits has no relation to the oil and gas industry whatsoever, let alone systems and methods for sensing downhole cement sheath parameters, as claimed, and therefore one of ordinary skill in the relevant art would not have looked to Paukovits for this claim feature.”, examiner respectfully disagrees. In response to applicant's argument that Paukovits is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Paukovits teaches a diaphragm 21, which is a structure, that is formed from an elastomeric material and has the ability to be cross-linked and change shape in response to external stimuli and a sensor 154 which is coupled to the diaphragm 21 (Col.12, lines 12-35) and thus Paukovits teaches the limitation as claimed of the instant application and therefore is reasonably pertinent to the particular problem with which the applicant is concerned. 

Further regarding applicants arguments of claim 21. applicant states “one of ordinary skill in the relevant art would not have been motivated to combine the teachings of Ravi with Paukovits because of the lack of an external stimuli. In order to clarify the features of the claimed invention in support of this distinction”, examiner respectfully disagrees. Paukovits does in fact teach a “external stimuli” as defined by applicant, Paukovits teaches “The term “thermoplastic elastomer” refers to materials which exhibit, in various temperature ranges, at least some elastomer properties. Such materials generally contain thermoplastic and elastomeric moieties”, thus if an “external stimuli” was exhibited on the diaphragm 21 its response would be to cross-link and change a shape of the structure as defined in Paukovits (Col.12, lines 12-35). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Ravi to incorporate a shape memory material comprising polymer particles having the ability to cross-link and change a shape of the structure in response to the external stimuli as taught by Paukovits in order to provide resilient deformation characteristics and general shape memory.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645